DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to claims corrects previous objections; therefore, the previous objections are withdrawn.

Allowable Subject Matter
Claims 1-2, 4-11, 13-27, and 29 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to independent Claims 1 and 14-15, prior arts of records, either singularly or in combination, do not teach or suggest the combination of claimed elements including "A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by an electronic device with a display, a digital camera, a touch-sensitive surface, and memory, cause the electronic device to: display a messaging user interface on the display, the messaging user interface including a conversation transcript of a messaging session between a user of the electronic device and at least one other user, a keyboard, a message-input area configured to receive content including text input by the user, and a digital image affordance; while displaying the messaging user interface, detect an input that activates the digital image affordance; in response to detecting the input that activates the digital image affordance, replace display of the keyboard with display of a plurality of digital images, the plurality of digital images including one or more digital images stored in the memory; detect an input that selects a respective stored digital image of the one or more digital images stored in the memory displayed within the plurality of digital images; and, in response to detecting the input that selects the respective stored digital image, display the respective stored digital image in the message-input area, wherein the message- input area is distinct from a region that includes the plurality of digital images including the one or more digital images stored in the memory; while concurrently displaying the conversation transcript and the respective stored digital image in the message-input area, detect an input at a location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images; in response to detecting one or more inputs including the input at the location that corresponds to the respective stored digital image in the message-input area that is distinct from the region that includes the plurality of digital images, replace display of the messaging user interface with display of a digital image editing user interface for editing the respective stored digital image, wherein: the respective stored digital image is displayed in the digital image editing user interface; and the digital image editing user interface includes a plurality of user interface elements corresponding to a plurality of editing tools for editing the respective stored digital image, the plurality of user interface elements including a magnifier user interface element corresponding to a magnifier tool for magnifying a portion of the respective stored digital image and a text user interface element corresponding to text tool for adding text to the respective stored digital image; while displaying the respective stored digital image in the digital image editing user interface, detect a sequence of one or more inputs that edits the respective stored digital image; in response to detecting the sequence of one or more inputs that edits the respective stored digital image, edit the respective stored digital image; after editing the respective stored digital image, detect an input that terminates the digital image editing user interface; and, in response to detecting the input that terminates the digital image editing user interface, display the edited respective stored digital image in the message-input area, wherein the edited respective stored digital image in the message-input area comprises the magnified portion of the respective stored digital image, with a magnification level set using the magnifier tool" when interpreted as a whole.
PARK (US 2015/0172584A1, filed on 02/19/2015) discloses that the electronic device displays a message transmission/reception history, which represents messages transmitted/received between a user of the electronic device and a conversation partner of at least one other electronic device (PARK, 201 in FIG. 2A; ¶ [0090] and [0100]), with text input area next to a camera icon (PARK, FIGS. 4-12), and the electronic device can sense the selection of the camera execution menu displayed within the screen in which the message transmission/reception history is displayed (PARK, 305 in FIG. 3; ¶ [0101]).  PARK further discloses that display a camera preview screen and a recently stored image around the preview screen in response to the selection of the camera execution menu (PARK, 307 in FIG. 3 and FIG. 7; ¶ [0054], [0102] and [0103]) and determine whether a touch on a preview screen is sensed or whether a touch on a 
Langholz (US 2015/0312184 A1, filed on 06/23/2014) teaches that a touch screen display keyboard 338 can be switch to the multimedia content item display or camera viewfinder when a user interacts with a multimedia input control 312c or a photo/video input control 312b (Langholz, 316 in FIGS. 3B; 338 in FIG. 4E; ¶ [0065], [0066], and [0106]), and in response to the selection of the multimedia content item preview 318c which concurrently displayed with the conversation transcript 306, the user interface manager may present a blurred version of the content item preview 318c', 
Ahuja (US 2016/0291822 A1, filed on 03/29/2016) teaches that in response to detecting a user activation on merged message preview area 4013 which is distinct from selection interface area 4018 displaying a set of predefined graphical images, allowing users to invoke a photo editing application to edit the merged message while concurrently displaying the conversation transcript 4000-Q and the merged message including the respective stored digital image (e.g., an image of a number eight with a circle) in the message-input area 4010 (Ahuja, FIGS. 4P, 4Q, and 4T; ¶ [0067]-[0070]).  Ahuja further teaches that in response to detecting a tap gesture on merged message 4025, the content, the font (usually including font type and font size), the font color and/or the background color of merged message 4025 can be changed (Ahuja, FIG. 4T, ¶ [0070]).
Anzures (US 2010/0235746 A1, published on 09/16/2010) teaches that UI 500/700 displays an attachment display area 506/input area 761 next to a send button in the instant messaging application, and a soft keyboard 500 is provided to enable character/text input to address the electronic message (Anzures, 506 in FIG. 5A/B/5O and 761 in FIG. 7H; ¶ [0068], [0161] and [0217]).  Anzures further teaches that an input 
KIM'114 (US 2013/0329114A1, published on 12/12/2013) teaches that a user may select a location on the image frame to magnify, and then may use the enlarged portion choose an area to select for editing; and only the area selected within the magnified portion is selected for editing, while the remaining portions of the image are not edited (KIM'114, FIGS. 4A-C and 5; ¶ [0042]).
Lee (US 2012/0105703 A1, published on 05/03/2012) teaches that an edit command for editing a display style of the object information 310B of the object 310A can be input when the object information 310B of object 310A and the object information320B of object 320A are displayed in the preview image 300 of the AR mode, and the UI 410 can provide edit functions for changing one or more display styles of the object information 310B selected, which include a size change function 411 to change the size of the object information 310B via a multi-touch input using a pinching-out/in gesture to increase/decrease the size of the object information 310B by an amount corresponding to the increased/decreased distance between the first and second points (Lee, FIGS. 4A-B and 5A-D; ¶ [0159]-[0166]).  Lee further teaches that in response to the pinching-out/in multi-touch input, the controller displays the preview 
Sarfeld (US Patent 6,633,305 B1, issued on 10/14/2003) teaches that the image editing system displays a basic image on the display device for allowing users to edit it, and when a user takes a specific action, a loupe cursor is turned on and selected area will be magnified with magnifying factors preset by the user or provided by the system (Sarfeld, FIG. 6; Col. 5, lines 29-49).  Sarfeld further teaches that the user may edit the magnified image within the loupe cursor using the user input device, and in response to the editing signal, the loupe cursor controller modifies the magnified image data according to the editing signal and generates modified image data to allow the user to dynamically edit the magnified image (Sarfeld, FIG. 6; Col. 5, lines 50 - 64).  Sarfeld also teaches that the loupe cursor controller may update the image data stored in the image data storage each time the modification image data is generated, and it may reduce the modified magnified image to the original magnification, and updates the stored image data of the basic image (Sarfeld, FIG. 6; Col. 5, line 65 - Col. 6, line 2) .
Tran (US Patent 6,054,990, issued on 04/25/2000) teaches that upon selecting the magnifier option from View menu, a magnifier 108 is displayed whenever the pen input device touches the LCD screen 26 of the computer system, and when the user twice depresses (double clicks) the pen with the magnifier icon, the sketching system 
Russell (US 2009/0300540 A1, published on 12/03/2009) teaches that an image tool bar, displayed at the center bottom of application viewing area, includes a plurality of icons that represent tools for manipulating annotating any image that appears in the viewing area of the application; e.g., a text tool that allows the user to add text to an image, a pencil tool allows for drawing on the image,  a highlight tools allows for adding transparent highlighting to a portion of an image, a zoom tool allows for magnifying a portion of the image, a rotate tool allows for rotating the image in 90 degree increments, a horizontal/vertical flip tool flips the image about a horizontal/vertical axis, a pan tool for moving the image, a clear tool allows for clearing all the image alterations and returning the image to its original unaltered state, etc. (Russell, FIGS. 10-13; ¶ [0075]-[0084]).
Crane (US Patent 7,353,466 B2, published on 04/01/2008) teaches that message objects/contents 110 are partially overlapped (Crane, FIGS. 3 and 4)
Brown (US 2015/0067596 A1, published on 03/05/2015) teaches that perform an operation without a request for confirmation/review/preview when a pre-determined intensity threshold is met, which is equivalent to sending the selected image to a conversation partner's electronic device without further confirmation/review/preview, i.e., transcript area-display criteria; and perform an operation with a request for confirmation/review/preview when a pre-determined intensity threshold is not met, which is equivalent to confirming/reviewing/previewing the selected image before sending it to 
Kim'601 (US 9.244,601 B2, filed on 01/20/2011) teaches that touch pressure are categorized as three different levels, and when users touch pressure to the content displayed in the touch screen is great, the content is zoomed in, and when the user's touch pressure to the content is small, the content is zoomed out (Kim'601, Col. 4, lines 1-7 and 64-67).
FISHER (US 2015/0309720 A1, filed on 04/24/2015) teaches that pressing the draw button 215 in graphics mode, allow user to annotate picture message by entering graphic input 206, the handwritten word "Yay" underlined, and graphic input 305, the handwritten word "OK" (FISHER, 206 in FIG. 2B; 305 in FIG. 3; ¶ [0043], [0046]-[0047], and [0056]).
However, closest arts of records, as discussed above, singly or in combination do not teach or suggest at least following features "in response to detecting the input that terminates the digital image editing user interface, display the edited respective stored digital image in the message-input area, wherein the edited respective stored digital image in the message-input area comprises the magnified portion of the respective stored digital image, with a magnification level set using the magnifier tool" when combining with all other limitations of the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-MIN LU whose telephone number is (313)446-4913.  The examiner can normally be reached on Mon - Thurs, and alternating Fri: 9:30 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM L BASHORE can be reached on (571)272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HWEI-MIN LU/Examiner, Art Unit 2175                                                                                                                                                                                                        

/REZA NABI/Primary Examiner, Art Unit 2175